MEMORANDUM *
Manbinder Singh Minhas, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings of adverse credibility, Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir.2004), and changed country conditions, Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir.2004).
The IJ’s adverse credibility determination was not supported by substantial evidence. The IJ’s conclusion that Minhas’s testimony was implausible was a matter of conjecture, see Abovian v. INS, 219 F.3d 972, 979 (9th Cir.2000), amended by 228 F.3d 1127 (9th Cir.2000), and the IJ did not identify any material inconsistencies upon which he based the adverse credibility finding. See Garrovillas v. INS, 156 F.3d 1010, 1014 (9th Cir.1998). The alternative finding by the IJ that the government established changed country conditions in India since 1997 and forward was not supported by an individualized analysis *50of how these changed conditions affected Minhas’s situation. See Lopez, 366 F.3d at 805.
We grant the petition for review, remanding to the BIA for it to reconsider whether, taking Minhas’s testimony as true, he has shown eligibility for asylum or withholding of removal. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002); Lopez, 366 F.3d at 807.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.